Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/431,066 filed on January 19, 2022.

Response to Arguments

Applicant's arguments filed have been fully considered but they are not persuasive. Applicant argues:
While Goossen may disclose various pre-flight planning assistance provided by an OCU 22 remote from the UAV 12, Applicant respectfully submits that Goossen is silent regarding a control system onboard an unmanned vehicle itself defining a secondary geospatial operational boundary a minimum distance from a primary geospatial operational boundary where the minimum distance is determined by the control system onboard the unmanned vehicle during operation. First, the ground station 14 and OCU 22 of Goossen are not in any manner located on the UAV 12. Second, Goossen only discloses URLFP as a flight planning tool checked by the OCU 22 during pre-flight path checking of a flight path input to the OCU 22. Thus, the URLFP of Goossen is not a distance determined by a control system onboard the UAV 12. Third, even assuming for argument that the URLFP of Goossen is determined during operation of the UAV 12, the URLFP of Goossen is a maximum distance from the OCU 22 to the UAV 12 and is not related to a distance to any primary geospatial operational boundary.
Applicant argues that Ishihara and Awamori  fail to disclose the limitations from above argument.

In response to a) Examiner respectively disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Given the broadest interpretation, as claimed it is the examiner’s position, the reference of record teaches what he is argued. 
As noted in at least ¶0127 that a processor onboard o the UAV will autonomously avoid the defined boundaries or containment space. Thus, the UAV includes onboard processors that controls the autonomous vehicle.  
Regarding the applicant’s argument, that the distance disclosed by Goossen is not a distance determined by a control system onboard the UAV, Examiner believes this limitation is unclear and also not supported in the specification. First, Claim 1 recites “a control system located onboard the unmanned vehicle”, and “an onboard vehicle control system”. The way both limitations recited in claim 1, shows there is no antecedent basis and therefore it is unclear as to whether there are two separate onboard control systems that are responsible for controlling the UAV or it is the same controller. Second, the specification does not explicitly disclose the distance is determined by the onboard controller. Regarding the applicant’s argument, distance is  this argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner introduces a secondary reference to teach the added limitation. See rejection to claim 1. 
Regarding the applicant’s argument that distance is not related to a distance to any primary geospatial operational boundary. Examiner respectively disagrees. FIG. 4, primary boundary is construed as class C airspace 48 and secondary boundary is construed as selected airspace 50. Furthermore, FIG. 4 shows that selected airspace is moved to a distance from a primary class C airspace since there is an overlap between the two boundaries. Thus the selected space 48 is moved by a distance that would prevent an overlap between the selected space 48 (secondary boundary) and class C airspace (primary boundary). Examiner construed the distance where the selected airspace moved is a minimum distance from class C airspace. 
In response to argument b), see response to argument a. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “ a control system located onboard the unmanned vehicle”, and “an onboard vehicle control system”.  There is insufficient antecedent basis for this limitation in the claim. The way both limitations recited in claim 1, shows there is no antecedent basis and therefore it is unclear as to whether there are two separate onboard control systems that are responsible for controlling the UAV or it is the same controller.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the specification does not explicitly disclose the distance is determined by the onboard controller. The specification discloses the distance between the boundaries and the UAV however does not explicitly disclose if the onboard processor or the ground station determines the distance.
Claims 2-8 are rejected under 35 USC § 112 for their dependency on claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen (2014/0018979) in view of Fregene (EP 1764 628 A2).

	Regarding claim 1, Goossen discloses a geo-containment system (abstract, “ Devices, systems, and techniques for generating a graphical user interface including a three-dimensional virtual containment space for flight of an unmanned aerial vehicle (UAV)”) comprising: 
	an unmanned vehicle (FIG. 1, ‘1’); 
	a control system (¶0061, “OCU 22 .. processor of OCU 22”) located onboard the unmanned vehicle (¶0127, “e.g., controlled by an onboard processor, processor 58, or another processor”), the control system configured to limit travel of the unmanned vehicle while the unmanned vehicle is in operation (¶0061, “automatically limit the flight locations of UAV 12 defined by the UAV pilot. For example, the UAV pilot (or another user) may provide input defining a virtual boundary in two dimensions or three dimensions”) based, at least in part, in predefined geospatial operational boundaries including a primary geospatial operational boundary (FIG. 2, ¶0045 “UAV pilot defining a virtual boundary (e.g., flight area 34)”) and at least one secondary geospatial operational boundary (¶0062, “URLFP or another restriction”), wherein the primary geospatial operational boundary is defined by boundary data received by the control system prior to operation of the unmanned vehicle (¶0059, “ define a virtual boundary. Thus, in some examples, the flight area may be predefined and stored by OCU 22”, ¶0062 “some or all of the boundaries of flight area 34 may exceed the URLFP or another restriction, which may, e.g., be stored in memory of OCU 22”), wherein the at least one secondary geospatial operational boundary is a minimum distance extending from the primary geospatial operational boundary toward the unmanned vehicle (FIG. 4, primary boundary is construed as class C airspace 48 and secondary boundary is construed as selected airspace 50. Furthermore, FIG. 4 shows that selected airspace is moved to a distance from a primary class C airspace since there is an overlap between the two boundaries), and wherein the minimum distance is determined by the controls system during operation of the unmanned vehicle and based at least on dynamics information corresponding to the unmanned vehicle (¶0062, “determining distances between the location of the OCU and the boundary of flight area 34, and comparing the distances to the URLFP or other restricted airspace boundary. In response to determining the current location of the pilot is outside of the URLFP, a processor of OCU 22 (or a processor of another device) may automatically modify flight area 34 to ensure that, e.g., the entire boundary of the flight area 34 is within the URLFP and/or excludes other restricted airspace.”. Examiner construes the dynamic information as the current location of the UAV, and minimum distance between the flight area 34 and the restricted area or URLFP ); and 
	an onboard vehicle control system (FIG. 6, “OCU 22), configured to alter operation of the unmanned vehicle if the unmanned vehicle crosses the at least one secondary geospatial operational boundary (¶0127, “generate a notification or alert to the pilot (or another user) that UAV 12 is nearing the unapproved flight area, or is nearing a wall of the 3D virtual containment space…. UAV 12 may be configured … autonomously avoid the wall(s)”), wherein altering operation of the unmanned vehicle comprises causing the unmanned vehicle to move to a position which is at least the minimum distance from the primary geospatial operational boundary (¶0115, “a processor on board UAV 12 may be configured to determine the proximity to a wall of a virtual containment space and control the flight of UAV 12 to avoid UAV 12 crossing into or out of the virtual containment space, ¶0127, “UAV 12 may be configured ..if no action is taken by the pilot within a specified distance range of the wall(s) of the virtual containment space ..stopping flight in that direction”). 
	While Goossen discloses onboard processor and controlling UAV however does not explicitly disclose the onboard controller monitors the boundaries. 
	Fregene, in the same field of endeavor, teaches onboard processor that monitors the  boundaries (abstract, “receiving a buffer zone boundary input defining a buffer zone at an on-board processor in the vehicle..  determining an object is traversing the buffer zone boundary”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the onboard control system, disclosed by Goossen to incorporate monitoring the boundaries by the onboard processor as taught by Fregene for the purpose of enhancing the failure proof collision avoidance system specially during combat situations.
	Regarding claim 2, Goossen discloses wherein the onboard vehicle control system is further configured to cause the unmanned vehicle to stop if it reaches a predetermined distance from the primary geospatial operational boundary (¶0127, “UAV 12 may be configured ..if no action is taken by the pilot within a specified distance range of the wall(s) of the virtual containment space ..stopping flight in that direction”).  
	Regarding claim 3, Goossen discloses wherein the onboard vehicle control system is further configured to generate a warning if the unmanned vehicle crosses the at least one secondary geospatial operational boundary (¶0127, “processor 58 may generate a notification or alert to the pilot (or another user) that UAV 12 is nearing the unapproved flight area, or is nearing a wall of the 3D virtual containment space”).  
	Regarding claim 4, Goossen discloses wherein the primary geospatial operational boundary is received by the control system prior to operation of the unmanned vehicle (¶0059, “moving and/or sizing the shapes over map 32 to define a virtual boundary. Thus, in some examples, the flight area may be predefined and stored by OCU 22”. Examiner construes predefined and stored flight area as prior to the flight).  
	Regarding claim 5, Goossen discloses wherein the minimum distance is further based on positional data associated with the unmanned vehicle (¶0061, “As an example, the FAA prescribes a limit on the distance away from the pilot-in-control (PIC) a UAV may fly”).  
	Regarding claim 7, Goossen discloses wherein the unmanned vehicle is an airplane, and wherein the positional data comprises an altitude of the unmanned vehicle (¶0056, “a processor of the OCU 22 may receive user input from the UAV pilot or other user defining flight area 34 in only latitude and longitude components, and may add an altitude component to render a 3D virtual containment space for the UAV 12 as a GUI on the touch-screen 24 of OCU 22.”).  

Claim 6, 8, 14 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Goossen (2014/0018979) Fregene (EP 1764 628 A2) and further in view of Awamori (10,800,406).

	Regarding claim 6, Goossen discloses wherein the positional data comprises Global Positioning System (GPS) coordinates of the unmanned vehicle (¶0062, “ OCU 22 may automatically detect that the current location of the pilot, which may be assumed to correspond to the location of the OCU 22, is outside of the URLFP, e.g., by detecting the location of the OCU with a GPS included in the device or another device of ground station 14, determining distances between the location of the OCU and the boundary of flight area 34, and comparing the distances to the URLFP or other restricted airspace boundary.”; however does not explicitly disclose wherein the unmanned vehicle is an automobile.
	Awamori teaches wherein the unmanned vehicle is an automobile (col. 4, lines 18-19).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the warning system, disclosed by Goossen to incorporate the unmanned vehicle as taught by Goossen for the purpose of enhancing safety and accuracy of the vehicle.
	Regarding claim 8, Awamori further teaches wherein the minimum distance is further based on a reliability of the positional data (claim 9).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the warning system, disclosed by Goossen to incorporate the unmanned vehicle as taught by Goossen for the purpose of enhancing safety and accuracy of the vehicle.
	

Claims 9-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (2002/0036574) in view of Goossen (2014/0018979).

	Regarding claim 9, Ishihara discloses a method comprising: 
	determining, by a control system in vehicle (FIG. 2, ¶0039, “EGPWS computer 20”), a primary geospatial operational boundary (FIG. 4, “Warning area”, ¶0050, “warning envelopes are obtained using a terrain floor and a "look ahead" distance”); 
	determining, by the control system (FIG. 2, ¶0039, “EGPWS computer 20”), and during operation of the vehicle (¶0050, “The caution and warning envelopes are obtained using a terrain floor and a "look ahead" distance to define a volume which is calculated as a function of groundspeed and flight path angle”. Examiner construes envelope as a function of ground speed and flight path angle as during operation), at least one secondary geospatial operational boundary (FIG. 4, “Caution area”, ¶0050, “caution .. envelopes are obtained using a terrain floor and a "look ahead" distance”), wherein the at least one secondary geospatial operational boundary is a minimum distance from the primary geospatial operational boundary (FIG. 4, “warning look ahead distance”), and wherein the minimum distance is based on dynamics information corresponding to the vehicle (¶0053, “the look ahead distance can instead be based on the distance required to bring the aircraft to a stop or hover plus the distance covered during a nominal reaction time”); 
	detecting, based on positional data associated with the vehicle, that the  vehicle has crossed the at least one secondary geospatial operational boundary (¶0049, “ If the aircraft penetrates the caution envelope boundary”); and 
	using an onboard vehicle control system and based on the detecting that the unmanned vehicle has crossed the at least one secondary geospatial operational boundary (¶0049, “ If the aircraft penetrates the caution envelope boundary the aural message Caution Terrain, Caution Terrain " is generated, and alert discretes are provided for activation of visual annunciators”) 
	Ishihara does not explicitly disclose unmanned vehicle, determining boundary prior to flight operation, wherein the primary geospatial boundary defined by boundary data received by the control system prior to operation of the unmanned vehicle; and wherein the mimium distance is determined by the control system during operation of the unmanned vehicle; altering the operation of the unmanned vehicle and causing the unmanned vehicle to move to a position which is at least the minimum distance from the primary geospatial operational boundary.
	Goossen, in the same field of endeavor, teaches unmanned vehicle (abstract, “a three-dimensional virtual containment space for flight of an unmanned aerial vehicle (UAV)”) and determining a boundary prior to the operation of the unmanned vehicle (¶0059, “moving and/or sizing the shapes over map 32 to define a virtual boundary. Thus, in some examples, the flight area may be predefined and stored by OCU 22”. Examiner construes predefined and stored flight area as prior to the flight); altering the operation of the unmanned vehicle causing the unmanned vehicle to move to a position which is at least the minimum distance from the primary geospatial operational boundary (¶0115, “a processor on board UAV 12 may be configured to determine the proximity to a wall of a virtual containment space and control the flight of UAV 12 to avoid UAV 12 crossing into or out of the virtual containment space, ¶0127, “UAV 12 may be configured ..if no action is taken by the pilot within a specified distance range of the wall(s) of the virtual containment space ..stopping flight in that direction”), wherein the at least one secondary geospatial operational boundary is a minimum distance extending from the primary geospatial operational boundary toward the unmanned vehicle (FIG. 4, primary boundary is construed as class C airspace 48 and secondary boundary is construed as selected airspace 50. Furthermore, FIG. 4 shows that selected airspace is moved to a distance from a primary class C airspace since there is an overlap between the two boundaries), (¶0062, “determining distances between the location of the OCU and the boundary of flight area 34, and comparing the distances to the URLFP or other restricted airspace boundary. In response to determining the current location of the pilot is outside of the URLFP, a processor of OCU 22 (or a processor of another device) may automatically modify flight area 34 to ensure that, e.g., the entire boundary of the flight area 34 is within the URLFP and/or excludes other restricted airspace.”. Examiner construes the dynamic information as the current location of the UAV, and minimum distance between the flight area 34 and the restricted area or URLFP ).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the warning system, disclosed by Ishihara to incorporate the determining of the boundary prior to the flight of the unmanned vehicle as taught by Goossen for the purpose of enhancing safety and accuracy of flight of the UAV.
	Regarding claim 10, claim 10 is rejected using the same art and rationale used to reject claim 2.
	Regarding claim 11, claim 11 is rejected using the same art and rationale used to reject claim 3.
	Regarding claim 12, Goossen discloses wherein the primary geospatial operational boundary is a polygon (¶0055, “Flight area 34 drawn on touch-screen 24 of OCU 22 may be any number of regular or irregular shapes, including, e.g., any number of different polygon shapes).
	Regarding claim 13, claim 13 is rejected using the same art and rationale used to reject claim 5.
	Regarding claim 15, claim 15 is rejected using the same art and rationale used to reject claim 7.
	Regarding claim 17, claim 17 is rejected using the same art and rationale used to reject claim 9.
	Regarding claim 18, Goossen discloses detect based on the detecting that the unmanned vehicle has reached a predetermined distance from the primary geospatial operational boundary and cause the unmanned vehicle to stop (¶0127, “UAV 12 may be configured ..if no action is taken by the pilot within a specified distance range of the wall(s) of the virtual containment space ..stopping flight in that direction”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the warning system, disclosed by Ishihara to incorporate the determining of the boundary prior to the flight of the unmanned vehicle as taught by Goossen for the purpose of enhancing safety and accuracy of flight of the UAV.
	Regarding claim 19, Goossen discloses  generate, based on the detecting that the unmanned vehicle has crossed the at least one secondary geospatial operational boundary, a warning. (¶0127, “processor 58 may generate a notification or alert to the pilot (or another user) that UAV 12 is nearing the unapproved flight area, or is nearing a wall of the 3D virtual containment space”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the warning system, disclosed by Ishihara to incorporate the determining of the boundary prior to the flight of the unmanned vehicle as taught by Goossen for the purpose of enhancing safety and accuracy of flight of the UAV.
	Regarding claim 20, Goossen discloses wherein the minimum distance is further based on the positional data (¶0061, “As an example, the FAA prescribes a limit on the distance away from the pilot-in-control (PIC) a UAV may fly”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the warning system, disclosed by Ishihara to incorporate the determining of the boundary prior to the flight of the unmanned vehicle as taught by Goossen for the purpose of enhancing safety and accuracy of flight of the UAV.
	Regarding claim 14, claim 14 is rejected using the same art and rationale used to reject claim 6.
	Regarding claim 16, claim 16 is rejected using the same art and rationale used to reject claim 8.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ashoori discloses Embodiments are directed to a system for implementing a restricted-operation region. The system includes an instruction development module configured to be utilized in the development of a set of instructions that implement an operation policy of the restricted-operation region. The set of instructions is configured to, when interpreted, implement the operation policy by controlling at least one function of a vehicle that attempts to operate within the restricted-operation region (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667